Citation Nr: 0841761	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Reserves from 
February 5, 2002 to September 1, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, sent to the veteran in April 2005 by the North 
Little Rock, Arkansas RO, that denied the veteran's claims of 
entitlement to service connection for a right shoulder 
disorder and a bilateral knee disorder.

It appears that the veteran has moved back and forth between 
residences in Arkansas and Texas.  Thus, the North Little 
Rock, Arkansas RO and the Waco, Texas RO have transferred 
jurisdication of the veteran's claims file as the veteran 
moved between states and notified the respective ROs of same.  
Currently, the veteran resides in Arkansas and jurisdiction 
of the veteran's claim file is held by the North Little Rock, 
Arkansas RO.  

In July 2008, the Board remanded this case for a hearing 
before the Board, as requested by the veteran.  In October 
2008, the veteran testified via videoconference before the 
undersigned Veterans Law Judge, seated at the Board's Central 
Office in Washington, D.C.  A transcript of the hearing has 
been associated with the claims file.   




FINDINGS OF FACT

1.  The veteran is not shown to have a current diagnosis of a 
right shoulder disorder. 

2.  The veteran is not shown to have a current diagnosis of a 
bilateral knee disorder. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right shoulder disability must be denied under the law.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

2.  The claim of entitlement to service connection for a 
bilateral knee condition must be denied under the law.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In January 2005, before the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  She 
was told that she needed to provide the names of persons, 
agency, or company who had additional records to help decide 
her claims.  She was informed that VA would attempt to review 
her claims and determine what additional information was 
needed to process her claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A March 2006 VCAA letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for a right shoulder disorder, and for a bilateral 
knee disorder, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, because 
there is no evidence of record of a current disability or 
persistent or recurrent symptoms of a disability as to the 
veteran's claimed right shoulder disorder, or claimed 
bilateral knee disorder, VA examination of same is not 
required.

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Right Shoulder Disorder

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of a right shoulder disorder.  As there is no 
evidence establishing a current diagnosis of a right shoulder 
disorder, there cannot be a discussion as to whether there 
exists a medical nexus between military service and a right 
shoulder disorder.  Thus, service connection for same is not 
warranted.

The veteran, in her January 2005 claim of entitlement to 
service connection for a right shoulder disorder, and in her 
January 2006 Notice of Disagreement, reported that she 
underwent one session of physical therapy for her right 
shoulder during service.  In her Notice of Disagreement, the 
veteran stated that at the time of her Medical Evaluation 
Board she reported that her left shoulder disability was due 
to too many push-ups, repetitive overhead activities, and 
heavy lifting.  The veteran stated that because the 
activities that caused her left shoulder disability required 
the use of both arms, it is obvious that both arms will be 
affected, over time.  

Report of Medical Examination dated in February 2001 
conducted upon entry into service indicates that there were 
no abnormalities as to the veteran's upper extremities.  
Report of Medical History conducted at that time is silent 
for any history of a disorder of the right shoulder.

Service treatment records dated in February 2002 indicate 
that the veteran underwent physical therapy for her left 
shoulder disability.  Record of Physical Therapy Evaluation 
indicates that the veteran complained of bilateral shoulders.  
Full active range of motion of the veteran's shoulders was 
noted, and the veteran was diagnosed with a left shoulder 
impingement.  The balance of the treatment record is silent 
as to the veteran's right shoulder.  Additional physical 
therapy treatment records, also dated in February 2002, 
indicate that full active range of motion of the shoulders 
with pain at 90 degrees, bilaterally, was noted.  There is no 
indication that the veteran complained of pain at the right 
shoulder at this time.  The veteran was diagnosed with left 
shoulder pain/impingement, prescribed over-the-counter pain 
medication, and advised to strengthen the shoulder.  

Service treatment records dated in March 2002 indicate that 
the veteran reported pain on the right side, in conjunction 
with continued left shoulder pain.  Full active range of 
motion of the shoulders, with pain at 45 degrees flexion, 
bilaterally, was noted.  The veteran was diagnosed with 
bilateral bicepital tendinitis and given over-the-counter 
pain medication and a physical profile.  Additional service 
treatment records dated in March 2002 describing treatment as 
to the veteran's left shoulder disability are silent for any 
complaint of pain of the right shoulder.

The veteran's service treatment records dated in May 2002 
indicate that she sought treatment as to bilateral shoulder 
pain and received a physical profile for ten days for same.

The veteran's Medical Evaluation Board Questionnaire, dated 
in May 2002, is silent for any complaint of pain as to the 
right shoulder.  The Board notes that while the focus of the 
veteran's Medical Evaluation Board was her left shoulder, it 
is significant that the veteran did not address pain or 
treatment as to her right shoulder in her description of the 
injury and symptomology related to her left shoulder 
disability.

The veteran's service treatment records include a Line of 
Duty Injury Report completed by the veteran and dated in May 
2002.  The veteran described her injury as a capsular space 
causing instability in shoulder.  She reported that the 
direct cause of her injury was overuse and performing 
activities that did not coordinate with her size or build.  
The veteran reported that the training injury occurred by 
performing too many push-ups, overhead activities, and heavy 
lifting.  The Line of Duty Injury Report is silent for any 
complaint as to the veteran's right shoulder.

Record of Physical Profiles dated in May 2002, and in July 
2002, indicates that the veteran was limited in physical 
activities due to her left inferior shoulder instability.  
The physical profile records are silent for any complaint or 
diagnosis of a disorder of the right shoulder.

Service treatment records dated in May 2002 and in July 2002 
indicate that the veteran sought treatment for her left 
shoulder pain.  While it appears that range of motion testing 
was conducted as to the veteran's right shoulder, the 
evidence of treatment upon these occasions is silent for any 
complaint or diagnosis of a disorder of the right shoulder.

Report of Medical Examination dated in June 2003 conducted 
three months prior to the veteran's separation from service, 
for the purpose of a Medical Evaluation Board, indicates that 
there were no abnormalities as to the veteran's right 
shoulder.  The veteran did include a notation in her Report 
of Medical History, also dated in June 2003, that she had a 
history of shoulder pain.  However, further summary and 
elaboration by the examiner included details as to the left 
shoulder only.  

Report of Medical Board dated in July 2002 indicates that the 
veteran's chief complaint was left shoulder pain and 
instability.  The Medical Board documentation is silent for 
any complaint or diagnosis of a disorder of the right 
shoulder.

On VA examination in November 2002 for a left shoulder 
disability, the examiner conducted range of motion testing to 
include the veteran's right shoulder.  Testing indicated that 
abduction of the right shoulder was to 90 degrees, and 
extension was to 160 degrees, limited by mild pain.  The 
examiner noted that by holding the elbows in close to the 
ribs, the veteran could externally rotate each humerus 40 
degrees and holding the elbows away from the ribs, the 
veteran could externally rotate each humerus 55 degrees.  The 
examiner noted that the veteran could move each elbow 
backwards and upwards in posterior flexion for the shoulder, 
but was limited to 50 degrees, bilaterally, due to mild pain.  
The examiner noted that the veteran could anteriorly flex the 
shoulders by moving the flexed elbows forward, and by 
pointing the forearms and the hands straight up, the veteran 
could go to 165 degrees, bilaterally.  The examiner found 
mild bilateral shoulder pain, cause undetermined, with very 
slight limitation of motion due to pain and no significant 
disability.  X-ray examination at that time revealed normal 
studies of both shoulders.  

Post-service VA treatment records dated in March 2004, April 
2004, May 2004, and August 2004 indicate that the veteran 
sought treatment for her left shoulder disability.  The 
evidence of treatment upon these occasions is silent for any 
history or complaint or diagnosis of the claimed disorder of 
the right shoulder.

Record of VA examination dated in January 2005 for a left 
shoulder disability is silent for any complaint or diagnosis 
of a disorder of the right shoulder.

On VA examination in August 2007 for a left shoulder 
disability, the examiner noted that the veteran reported that 
her right shoulder "just went to hurting" during service.  
The veteran reported that the pain was in the front and the 
back of the right shoulder, and that it worsened with 
activity, particularly lifting her arms.  The veteran 
reported that she did not take medications or experience 
episodes of flare-ups.  Physical examination revealed no 
asymmetry, atrophy, deformity, or neurovascular deficit.  
Active range of motion testing revealed 135 degrees of 
forward flexion.  The examiner reported that the second and 
third instance of testing forward flexion revealed 105 
degrees, with sub-maximal effort.  The veteran exhibited 105 
degrees of abduction, 90 degrees of internal rotation, and 75 
degrees of external rotation.  X-ray examination at that time 
revealed a completely normal right shoulder.  The examiner 
found that the veteran had a history of discomfort in the 
right shoulder without objective orthopedic pathology by x-
ray or physical examination.    

The Board notes that the veteran failed to appear for a VA 
examination that was scheduled in February 2008.  As a 
result, any information that may have been obtained as a 
result of that examination, and possibly would have been 
beneficial to the veteran's claim, is not of record.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991). 

In this case, despite the veteran's complaints of right 
shoulder pain, there is no objective finding of a current 
chronic underlying pathology.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 
(Fed. Cir. 2001).

Thus, as a threshold matter, per 38 U.S.C. § 1110, since the 
veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  

Bilateral Knee Disorder

As discussed above, a threshold requirement for the grant of 
service connection for any disability is that the disability 
claimed must be shown present.  38 U.S.C.A. § 1110 (West 
2002).  The United States Court of Veterans Appeals has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of a bilateral knee disorder.  As there is no 
evidence establishing a current diagnosis of a bilateral knee 
disorder, there cannot be a discussion as to whether there 
exists a medical nexus between military service and a 
bilateral knee disorder.  Thus, service connection for same 
is not warranted.

The veteran, in her January 2005 claim of entitlement to 
service connection for a bilateral knee disorder, and in her 
January 2006 Notice of Disagreement, reported that she 
underwent one session of physical therapy for her knees 
during service.  In her Notice of Disagreement, the veteran 
reported that while no tests were ever run as to her knee 
problem during service, the basis of her knee problems 
evolved from running on asphalt.  

At the time of the veteran's October 2008 hearing before the 
Board, she offered testimony that the current symptomology of 
her claimed bilateral knee disorder included having trouble 
standing, locking below the kneecaps, and stiffness.  The 
veteran further stated that during service she had been taken 
off of running on the street, and that she underwent physical 
therapy to include leg strengthening exercises.  The veteran 
reported that she has not received post-service treatment for 
her claimed bilateral knee disorder at a VA or private 
facility.

Report of Medical Examination dated in February 2001 
conducted upon entry into service indicates that there were 
no abnormalities as to the veteran's lower extremities.  
Report of Medical History conducted at that time is silent 
for any history of a disorder of the knees. 

Report of Medical Examination dated in June 2003 conducted 
three months prior to the veteran's separation from service, 
for the purpose of a Medical Evaluation Board, indicates that 
there were no abnormalities as to the veteran's lower 
extremities.  Report of Medical History conducted at that 
time is silent for any history of a disorder of the knees. 

The veteran's service treatment records are silent for any 
complaint, diagnosis, or treatment for a disorder of the 
knees.

The veteran's VA post-service treatment records are silent 
for any complaint, diagnosis, or treatment for a disorder of 
the knees.  Record of VA examinations for joints, to include 
the knees, conducted in November 2002 and in January 2005, is 
silent for any complaint or diagnosis for a disorder of the 
knees.  The Board notes that while the focus of the VA 
examinations dated in November 2002 and January 2005 was the 
veteran's left shoulder joint, it is significant that the 
veteran did not report joint pain as to her knees at that 
time.  

The veteran's service treatment records include evidence of 
two instances upon which the veteran was given a physical 
profile.  The physical profiles, dated in May 2002, and in 
July 2002, indicate that the condition requiring limited 
physical activity was the veteran's left shoulder condition.  
The physical profile records are silent for a disorder of the 
knees, and indicate that the veteran was to engage in 
unlimited running and walking.  Further, while there is 
evidence of record that describes the veteran's physical 
therapy related to her left shoulder, there is no evidence of 
record that the veteran underwent physical therapy for a 
disorder of the knees. 

In this case, despite the veteran's complaints of bilateral 
knee pain, there is no objective finding of a current chronic 
underlying pathology.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001). 

Thus, as a threshold matter, per 38 U.S.C. § 1110, since the 
veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  


ORDER

The claim of service connection for a right shoulder disorder 
is denied. 

The claim of service connection for a bilateral knee disorder 
is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


